IN THE SUPREME COURT OF THE STATE OF NEVADA


                TERESA GUBLER AND MARGARET R.                             No. 84926
                LEAVITT, INDIVIDUALLY AND AS
                CO-SPECIAL ADMINISTRATORS OF
                THE ESTATE OF MARIA HEATON,
                DECEASED,                                                 FtiLE
                Appellants,
                vs.                                                       AUG     0 2022
                ELLIS, BAN:DT, BIRKIIN, KOLLINS &                               H A. GROWN

                WONG-, PLLC, A NEVADA 'DOMESTIC
                                                                            DEPUTY CLERK
                PROFESSIONAL LIMITED LIABILITY
                COMPANY, D/B/A DESERT
                RADIOLOGY; SHELIN AGRAWAL &
                HYER, PLLC, A NEVADA DOMESTIC
                PROFESSIONAL LIMITED LIABILITY
                COMPANY, D/B/A DESERT
                RADIOLOGY; AND FARHAD SANl,
                M.D.,
                Respilndents.

                                       ORDER DISMISSING APPEAL

                              This is an appeal f'rom a district court order granting a motion.
                to dismiss. 'Eighth judicial District Court, Clark County; Joseph Hardy,
                Jr., judge.
                              This appeal was docketed on June 27, 2022.         The notice of
                appeal was filed by counsel on behalf of Maria Heaton, and the original
                caption of this appeal identified Maria Heaton, an :individual, as appellant.
                The case appeal statement and docketing statement were filed On July 1.9,
                2022. Because these documents indicated that Maria Heaton was deceased
                and Teresa Gubler and Margaret R. Leavitt were proceeding with this
                appeal. on behalf of Maria. Heaton's estate, on July 20, 2022, this court sua
                sponte modified th.e caption consistent with the caption on this ord.er.

SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                           7,1-
                                  Respondents objected to the modification of the caption and
                      filed a joint motion to dismiss this appeal. The district court dismissed the
                      underlying matter following Maria Heaton's death because no proper party
                      had been substituted pursuant to NRCP 25(a)(1). Respondents asserted
                      that because neither Teresa Gubler nor Margaret R. Leavitt were named as
                      parties of record in the trial court below or made an appearance in the
                      underlying matter, neither of them had standing to bring or maintain this
                      appeal.
                                  On August 8, 2022, this court issued an order stating that
                      Teresa Gubler and Margaret R. Leavitt, as co-special administrators of
                      Maria Heaton's estate, could pursue this appeal on behalf of the estate of
                      Maria Heaton. See NRAP 43(a)(1), (3). That order further noted that the
                      substitution of them in the place of Maria Heaton, an individual, in this
                      appeal and the modification of this court's caption was premature because
                      counsel had not filed a motion to substitute Teresa Gubler and Margaret R.
                      Leavitt in their capacity as co-special administrators of the estate of Maria
                      Eleaton as appellants in this appeal. See id. This court further noted that
                      unless Teresa Gubler and Margaret R. Leavitt were properly substituted in
                      this appeal, this appeal would be subject to dismissal. See generally Brass
                      v. State, 129 Nev. 527, 528, 306 P.3d 393, 394 (2013) (holding that "if a party
                      dies pending review of his appeal, the appeal will be dismissed unless the
                      decedent's personal representative is substituted in as a party to the
                      appeal"); Walker v. Burkharn, 68 Nev. 250, 253-54, 229 P.2d 158, 160 (1951)
                      (upon the death of a party, an action may not proceed until a personal
                      representative is substituted for the decedent).        Therefore, this court
                      deferred ruling on the motion to dismiss and directed counsel for appellant
                      to comply with NRAP 43(a)(1) within 7 days. Counsel for appellant was

SUPREME COURT
        OF
     NEVADA
                                                             9
ID) 1947A    • '4.1
                cautioned that failure to comply would result in the dismissal of this appeal.
                To date, counsel for appellant has not complied. Accordingly, we grant
                respondents' joint motion to dismiss this appeal and we
                             ORDER this appeal DISMISSED.




                                                           ---#440;,424C.AX
                HaTc1                                      Stiglich




                        Hon. Joseph Hardy, Jr., District Judge
                        Ara H. Shirinian, Settlement Judge
                        Law Office of Travis E. Shetler, PC
                        Messner Reeves LLP
                        McBride Hall
                        Eighth District Court Clerk




SUPREME COUR1
       OF
    N EVADA


(0) 190A
                                                      3
                                                                           _